Citation Nr: 1635689	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  12-17 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an earlier effective date prior December 1, 2008, for the grant of service connection for chronic insomnia as secondary to the service-connected disability of status post liver transplant, residuals of hepatitis C.

2. Entitlement to an earlier effective date prior to February 11, 2009, for the grant of service connection for osteoporosis lumbar spine as secondary to the service-connected disability of status post liver transplant, residuals of hepatitis C.

3. Entitlement to an earlier effective date prior to February 11, 2009, for the grant of service connection for osteoporosis left tibial plateau and left hip as secondary to the service-connected disability of status post liver transplant, residuals of              hepatitis C.

4. Entitlement to an earlier effective date prior to December 1, 2008, for the grant of service connection for anemia with thrombocytopenia and cryoglobulinemia as secondary to the service-connected disability of status post liver transplant, residuals of hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1974 to July 1976. 

This case is before the Board of Veterans' Appeals (Board) from a July 2010                rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in               St. Petersburg, Florida.  The decision at issue granted service connection for chronic insomnia, lumbar spine disability, left hip disability and anemia, all as secondary to service-connected hepatitis C residuals; the Veteran appealed the assigned effective date of benefits for each awarded condition.  

The April 2012 Statement of the Case (SOC) provided by the RO in this matter included an additional issue of entitlement to earlier effective date than December 1, 2008 for grant of service connection for dry eye syndrome (as secondary to cutaneous lupus erythematosus with squamous and basal cell carcinomas), the Veteran choose not to appeal this issue as indicated in the June 2012 VA Form 9 (Substantive Appeal to the Board). Accordingly, this issue is not before the Board on appeal. 38 C.F.R. § 20.302 (2015).







FINDINGS OF FACT

1. Claims were filed and received at the Regional Office for entitlement to               service connection for chronic insomnia, and anemia, on December 1, 2008; and for service connection for osteoporosis, on February 11, 2009, all as secondary to service-connected status post liver transplant, residual of hepatitis C.  

2. There is no documented or otherwise averred communication that provides an earlier date of claim.


CONCLUSIONS OF LAW

1. The criteria are not met to establish an effective date before December 1, 2008, for the grant of service connection for chronic insomnia.  See 38 U.S.C.A §§ 1110, 1131, 5103, 5013A, 5107(b), 5110(b) (West 2014); 38 C.F.R. 3.102, 3.159, 3.303, 3.310, 3.400 (2016). 

2. The criteria are not met to establish an effective date before February 11, 2009, for the grant of service connection for osteoporosis lumbar spine.  See 38 U.S.C.A §§ 1110, 1131, 5103, 5013A, 5107(b), 5110(b) (West 2014); 38 C.F.R. 3.102, 3.159, 3.303, 3.310, 3.400 (2016).

3. The criteria are not met to establish an effective date before February 11, 2009, for the grant of service connection for osteoporosis left tibial plateau and left hip. See 38 U.S.C.A §§ 1110, 1131, 5103, 5013A, 5107(b), 5110(b) (West 2014);                     38 C.F.R. 3.102, 3.159, 3.303, 3.310, 3.400 (2016).

4. The criteria are not met to establish an effective date before December 1, 2008, for the grant of service connection for anemia with thrombocytopenia and cryoglobulinemia.  See 38 U.S.C.A §§ 1110, 1131, 5103, 5013A, 5107(b), 5110(b)           (West 2014); 38 C.F.R. 3.102, 3.159, 3.303, 3.310, 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.               §§ 5100, 5102, 5103A, 5107, 5126 provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also,                   38 C.F.R. §§ 3.102 , 3.159 and 3.326.  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

There is no requirement that the Veteran receive VCAA notice where, as here, appealing the initial assigned effective date following award of service connection,
See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  There likewise has been proper compliance regarding the concomitant duty to assist.  Because the appeal concerns claims for earlier effective date, consideration is primarily limited to evidence already of record.  The Board has further considered more recently provided statements from the Veteran with argumentation.  Otherwise, the Veteran has not identified additional evidence to obtain.  At this stage, the claim being properly developed, it may be fairly adjudicated.

Governing Law and Regulations

Under VA law, the effective date of an award of compensation benefits that is based on an original claim will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

For original claims for service connection, the effective date can be the day following separation from active service if the claim is received within one year after separation from service; otherwise, the rule is the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i).

The date of claim is determined by the date it was received by VA.  See 38 C.F.R.              § 3.1(r).

For purpose of this case (before new regulations that took effect March 24, 2015), the law readily allowed filing of informal claims.  A "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication indicating intent to apply for a VA benefit might be considered an informal claim provided it identified the benefit sought.  38 C.F.R.            § 3.155(a).  See also, Criswell v. Nicholson, 20 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).

Having reviewed the foregoing, the claims for earlier effective date in this instance must be denied.  The Veteran's appeal is determined by one key factor, which is the relevant date of claim.  In a November 2008 statement on VA Form 21-4138                  the Veteran claimed entitlement to service connection for chronic insomnia and anemia, secondary to service-connected hepatitis C residuals following liver transplant.  At the time this was recognized as a valid "informal" claim.                        The statement in question was received by the RO on December 1, 2008, rendering it the relevant date of claim; accordingly, when service connection was granted for insomnia and anemia, December 1, 2008 became the effective date of benefits.   Thereafter, when the Veteran filed another informal claim for service connection for osteoporosis secondary to status post liver transplant, received on February 11, 2009, that became the assigned effective date of granted service connection for osteoporosis of the left hip and lumbar spine.     

The Board is bound by the VA law regarding effective dates, in accordance with the above stated.  See generally 38 U.S.C.A. § 7104(c) (binding law for application includes regulations of the Department, instructions of the Secretary, and the precedent opinions of the chief legal office of the Department).


The Board has further considered the record prior to December 2008, but finds no earlier communication that may be reasonably interpreted as an existing unadjudicated claim for any of the identified disabilities.   Even assuming arguendo that factual entitlement was present prior to December 2008 or February 2009, the date the claims were received would be the effective date as it is the later of the two dates.  As the preponderance of the evidence is unfavorable, the benefit-of-the-doubt does not apply and the appeal must be denied.


ORDER

An effective date prior to December 1, 2008 for service connection for chronic insomnia as secondary to the service-connected disability of status post liver transplant, residuals of hepatitis C, is denied.

An effective date prior to February 11, 2009, for service connection for osteoporosis lumbar spine as secondary to the service-connected disability of status post liver transplant, residuals of hepatitis C, is denied.

An effective date prior to February 11, 2009, for service connection for osteoporosis left tibial plateau and left hip as secondary to the service-connected disability of status post liver transplant, residuals of hepatitis C, is denied.

An earlier effective date prior to December 1, 2008, for service connection for anemia with thrombocytopenia and cryoglobulinemia as secondary to the service-connected disability of status post liver transplant, residuals of hepatitis C,                     is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


